DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 30 June 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claim 13, it is acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has overcome the objection to the specification of the previous Office action, and the respective objection has been withdrawn.
In response to the amendments to the claims, specifically addressing the rejections of claims 10-13 under 35 U.S.C. § 101, for not falling within one of the four categories of patent eligible subject matter, of the previous Office action, the amended language has overcome the respective rejections, and the respective rejections have been withdrawn.
Amendments to the independent claims 1 and 9 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
subject matter of
In response to Applicant’s arguments on p. 9-12 of Applicant’s reply, that claims 1-7 and 9-21 do not recite concepts that are patent ineligible subject matter or that the claims recite “significantly more” than such concepts, the Examiner respectfully disagrees. 

	Examiner notes that in Prong One of step 2A of the subject matter eligibility analysis, the claims are evaluated to determine whether a judicial exception is recited, set forth, or described. See MPEP 2106.04 II. A. 1. Prong One. 
In determining whether a claim recites an abstract idea type judicial exception, specific limitation(s) in the claims are identified that recites an abstract idea and determines whether the identified limitation(s) fall within one of the groupings of abstract ideas, i.e. mathematical concepts, certain methods of organizing human activity, and mental processes. See MPEP 2106.04 (a).
	Furthermore, a claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping, where there is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C.
Amended independent claims 1, 9, and 10 recite the claim limitations of “generating a first image by performing a first processing on the acquired projection data before a data volume of the acquired projection data reaches a preset volume, … , wherein the first processing comprises an analytical reconstruction” and “generating a second image by performing a second processing on the preset volume of the projection data in response to the data volume of the acquired projection data reaching the preset volume, … , wherein the second processing comprises an iterative reconstruction”.
As presently recited, the scope of the broadest reasonable interpretation of the noted amended independent claim limitations encompasses performing mathematical calculations for analytical reconstruction and iterative reconstruction in generating a first and second image. 
As such, the noted claim limitations are identified as reciting mathematical concepts type abstract idea, and the claims requires further analysis in Prong Two  in the step 2A inquiry. 

	In Prong Two of step 2A of the subject matter eligibility analysis, the claims are evaluated to determine whether recited additional elements integrate the judicial exception into a practical application. See MPEP 2106.04 II. A. 2. Prong Two.
	In evaluating whether additional elements integrate a judicial exception into a practical application, the courts have identified considerations for the evaluation and identified limitations that did not integrate a judicial exception into a practical application, including adding insignificant extra-solution activity to the judicial exception (discussed in MPEP 2106.05(g)), and generally linking the use of a judicial exception to a particular technological environment or field of use (discussed in MPEP 2106.05(h)). See MPEP 2106.04(d) I. 
	The term "extra-solution activity" are understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim, which includes both pre-solution and post-solution activity, such as such as mere data gathering, selecting particular data source or type of data to be manipulated, and insignificant applications. See MPEP 2106.05(g). 
	Applicant’s noted claim limitations directed to the steps of continuously acquiring projection data by an imager are directed to additional elements which amount to incidental data gathering for the primary process of performing the mathematical calculations in generating the first and second images. Thus, the additional elements of continuously acquiring projection data by an imager are directed to adding insignificant extra-solution activity to the judicial exception, and are not regarded as integrating the judicial exception into a practical application, and the claims requires further analysis in step 2B inquiry. 

In step 2B of the subject matter eligibility analysis, the claims are evaluated to determine whether recited additional elements amount to an inventive concept and provide significantly more than recited the judicial exception. See MPEP 2106.05.
In evaluating whether additional elements amount to an inventive concept, the courts have similarly identified considerations for the evaluation and identified limitations that have been found not to be enough to qualify as “significantly more”, and similarly include adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), and generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Applicant’s noted claim limitations directed to continuously acquiring projection data by an imager and displaying the first image and display the second image are directed to additional elements which amount to incidental data gathering for the primary process of performing the mathematical calculations in generating the first and second images, and insignificant application of the generated images. Thus, the additional elements of continuously acquiring projection data by an imager and displaying the first and second images are directed to adding insignificant extra-solution activity to the judicial exception, and are not regarded as providing “significantly more”, either individually or in combination, to the recited the judicial exception. 

Upon further review of the disclosure of the application, the Examiner notes that subject matter recited in paragraph [0080]-[0081] of the specification relating to the fusing of the iteratively reconstructed image and the first image, where the weight of the pixel value corresponding to bone tissue and the weight of the pixel value of the pixel corresponding to soft tissue have different increase rates and/or modes would provide a specific limitation other than what is well-understood, routine, conventional activity in the field; and providing additional elements which amount to an inventive concept and provide significantly more than recited the judicial exception. See MPEP 2106.05 I. A. and MPEP 2106.05(d).

In response to Applicant’s arguments on p. 12-15 of Applicant’s reply, that the combined teachings of Kuntz and Xu do not disclose or suggest every element of the amended claim 1, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).

Examiner notes that the broadest reasonable interpretation, in light of the specification, for the claimed limitations of “continuously acquiring projection data” includes acquiring projection data in a continuous manner. Examiner further notes that, while the claims are directed to a low-dose imaging method and low dose imaging apparatus, the broadest reasonable interpretation, in light of the specification, for the claimed limitations of “continuously acquiring projection data” does not distinguish that the projection data are acquired from a normal dose or lower dose scan. 
In the combined teachings of Kuntz and Xu, Kuntz discloses using a CT scanner system to acquire images of a patient (see Kuntz [0071]-[0073]), acquiring a number of projections fulfilling the Shannon-Nyquist criterion used to perform a tomographic reconstruction of a first prior image (see Kuntz [0076]-[0077]), and after a normal dose scan, the following scans can be performed as under sampled scans with a lower dose which can be performed continuously and are used to be perform iteratively reconstruction of update images (see Kuntz [0078]-[0080], [0082], and [0143]-[0145]). 
As Kuntz teaches that the lower dose scans for performing reconstructed update images are further performed following the normal dose scan, Kuntz teaches to continue acquiring projection data after the normal dose scan using the CT scanner and is regarded as providing for the broadest reasonable interpretation for “continuously acquiring projection data by an imager”.  

Examiner notes that the broadest reasonable interpretation, in light of the specification, for the claimed term “analytical reconstruction” requires performing some form of analytical reconstruction process on acquired projection data to generate a first image. While the specification of the application provides as examples of analytically reconstructing by a Fourier transform method or filtered back projection method (see specification [0033] and [0050]); the specification does not explicitly limit or define the term “analytical reconstruction” as performed by a Fourier transform method or filtered back projection method. 
As Kuntz teaches performing tomographic reconstruction to generate the prior first image, which is performed with a number of projections that are acquired prior to acquiring a number of undersampled scans with a lower dose for reconstructing the temporal update images (see Kuntz [0076]-[0078] and [0151]), Kuntz provides for the broadest reasonable interpretation of “generating a first image by performing a first processing on the acquired projection data before a data volume of the acquired projection data reaches a preset volume, wherein the first processing comprises an analytical reconstruction”. 

Kuntz further teaches that a number of undersampled scans with lower dose are continuously acquired for iteratively reconstructing temporal update images, e.g. 8-35 frames per reconstruction, which are used to generate a current image (see Kuntz [0078] and [0151]), and that the current image is shown to an interventionist and displayed in various ways on the display array (see Kuntz [0147]).  
As Kuntz teaches that a number of the lower dose scans are acquired per reconstruction of a temporal update image, and that the temporal update images are iteratively reconstructed from the continuously acquired scans, Kuntz provides for the broadest reasonable interpretation of “generating a second image by performing a second processing on the preset volume of the projection data in response to the data volume of the acquired projection data reaching the preset volume, and displaying the second image, wherein the second processing comprises an iterative reconstruction”.

In regards to the claimed feature of “displaying the first image”, the combined teachings of Kuntz and Xu are relied upon to suggest the noted claim feature. 
Kuntz is noted to teach that current images are shown to the interventionist, and the results of the reconstruction algorithm can be displayed (see Kuntz [0074], [0078], [0147], and [0164]). 
Xu is relied upon to teach a known technique of providing a real-time slice browsing windows is used which displays the reconstruction progress and the current reconstruction slices in real time, and provides the function of selecting and browsing the reconstructed slices (see Xu [0149]). 
The combined teachings of Kuntz and Xu would have suggested to one of ordinary skill in the art to apply Xu’s technique to Kuntz teachings a real-time image slice browsing window is used to display the reconstruction progress, the current reconstructed images in real time, and allow for the function of selecting and browsing the reconstructed images, including the prior reconstructed image. Thus, the combined teachings of Kuntz and Xu provides for the broadest reasonable interpretation of “displaying the first image”.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mathematical concepts type abstract idea which performs mathematical calculations without significantly more. 
Independent claims 1, 9 and 10,  recites the subject matter, “generating a first image by performing a first processing on the acquired projection data before a data volume of the acquired projection data reaches a preset volume, … , wherein the first processing comprises an analytical reconstruction” and “generating a second image by performing a second processing on the preset volume of the projection data in response to the data volume of the acquired projection data reaching the preset volume, … , wherein the second processing comprises an iterative reconstruction”. The noted subject matter of claims 1, 9, and 10 refers to generating a first image by processing acquired projection data before the volume of the acquired projection data reaches a preset volume, where the processing comprises an analytical reconstruction and generating a second image by processing the preset volume of projection data when the acquired projection data reaches the preset volume, where the processing comprises an analytical reconstruction, which given the broadest reasonable interpretation of the claims in light of the specification, encompasses merely performing mathematical calculations comprising mathematical calculations for analytical and iterative reconstruction. Thus, the broadest reasonable interpretation, in light of the specification, of the claimed subject matter directs to a judicial exception of mathematical concepts type abstract idea of performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. 
The judicial exceptions of claims 1, 9, and 10 are not integrated into a practical application because the additional claim limitations of, “continuously acquiring projection data by an imager”, “displaying the first image”, and “displaying the second image” describe data gathering steps, and insignificant application of displaying results of the mathematical calculations, such that the claims merely add insignificant extra-solution activity to the judicial exceptions. See MPEP 2106.04(d) and MPEP 2106.05(g). 
The judicial exception of claims 9 and 10 are further not integrated into a practical application because the additional claim limitations of, “a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the computer program, when executed by the processor, causes the processor to perform a low-dose imaging method” (claim 9) and “non-transitory computer-readable storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform a low-dose imaging method” (claim 10), describe the use of generic computing elements to implement the noted abstract idea with a high level of generality, such that the claims amounts merely implementing the abstract idea on generic computing elements. See MPEP 2106.04(d), MPEP 2106.05(b), and MPEP 2106.05(f). 

Claims 2, 4, 5, 11, 12, 16, 18, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional subject matter of, “generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in an iterative reconstruction on the preset volume of the projection data” (claims 2, 16, and 11),  “generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in an iterative reconstruction on the preset volume of the projection data; generating an ith fused image by fusing the ith iteratively reconstructed image and the first image, and displaying the ith fused image, wherein i is at least one of 1, 2, ..., or m-1, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 2; and generating an mth iteratively reconstructed image by performing an mth iterative reconstruction operation in the iterative reconstruction on the preset volume of the projection data” (claims 4, 12, and 18), and “determining a weight of a pixel value in the ith iteratively reconstructed image and a weight of a pixel value in the first image according to a number i of the iterative reconstruction operations; and  generating the ith fused image by fusing the ith iteratively reconstructed image and the first image according to the weight of the pixel value in the ith iteratively reconstructed image and the weight of the pixel value in the first image” (claims 5 and 19), which describe further steps of the noted mathematical calculations type abstract idea, which given the broadest reasonable interpretation of the claims in light of the specification, encompasses merely performing additional mathematical calculations. See MPEP 2106.04(a)(2) I. C.

Claims 2-4, 6-7, 11, 12, 16-18, and 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “displaying the ith iteratively reconstructed image, wherein i is at least one of 1, 2, ..., or m, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 1” (claims 2, 11, and 16), “displaying the ith iteratively reconstructed image and progress information of generating an mth iteratively reconstructed image” (claims 3 and 17), “displaying the mth iteratively reconstructed image” (claims 4, 12, and 18), “displaying the ith fused image and progress information of said generating the mth iteratively reconstructed image” (claims 6 and 20), and “displaying the second image and quality information of the second image, wherein the quality information is indicative of image quality of the second image relative to the first image” (claims 7 and 21) describe performing additional insignificant extra solution activity related to insignificant application of displaying results of the mathematical calculations to the noted abstract idea. See MPEP 2106.05(g). 

Claims 14-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “a computer program product storing instructions thereon, wherein the instructions, when executed by a computer, causes the computer to perform the low-dose imaging method” (claim 13), “a chip, comprising a programmable logic circuit, wherein the chip, when executed, is caused to perform the low-dose imaging method” (claim 14), and “a chip, comprising program instructions, wherein the chip, when executed, is caused to perform the low-dose imaging method” (claim 15) describe the use of generic computing elements to implement the noted abstract idea of performing mathematical calculations with a high level of generality, such that the claims amounts to merely implementing the abstract idea on generic computing elements. See MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2013/030884), herein Kuntz, in view of  Xu et al. (CN 103366389), herein Xu.
Regarding claim 1, Kuntz discloses a low-dose imaging method, comprising: 
continuously acquiring projection data by an imager (see Kuntz [0071]-[0073], where a CT scanner system is used to acquire images of a patient; see Kuntz [0076]-[0080] and [0082], where a number of projections are acquired, and are followed by undersampled scans with a lower dose which are performed continuously; see also Kuntz [0143]-[0145], where continuous tomographic acquisition is used); 
generating a first image by performing a first processing on the acquired projection data before a data volume of the acquired projection data reaches a preset volume, wherein the first processing comprises an analytical reconstruction (see Kuntz [0076]-[0078], where a number of projections are used in performing tomographic reconstruction generate a first prior image, where the number of projections used to perform the tomographic reconstruction of the prior image are performed prior to the undersampled scans of lower dose reaches the 8-35 frames for generating temporal update reconstructions; see also Kuntz [0151]); and 
generating a second image by performing a second  processing on the preset volume of the projection data in response to the data volume of the acquired projection data reaching the preset volume (see Kuntz [0078] and [0151], where following scans can be performed as undersampled scans with lower dose and can result in 8-35 frames per reconstruction to generate temporal updates used to generate current images), and displaying the second image (see Kuntz [0147], where a current image is shown to the interventionist), wherein the second processing comprises an iterative reconstruction (see Kuntz [0078] and [0151], where the undersampled scans are iteratively reconstructed to generate temporal updates images).
While Kuntz teaches that current images are shown to the interventionist, and result of the reconstruction algorithm can be displayed (see Kuntz [0074], [0078], [0147], and [0164]); Kuntz does not explicitly disclose displaying the first image.
Xu teaches in a related CT image reconstruction method which performs iterative reconstruction processing (see Xu Abstract), where a real-time slice browsing windows is used which displays the reconstruction progress and the current reconstruction slices in real time, and provides the function of selecting and browsing the reconstructed slices (see Xu [0149]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Xu to the teachings of Kuntz such that a real-time image slice browsing window is used to display the reconstruction progress, the current reconstructed images in real time, and allow for the function of selecting and browsing the reconstructed images, including the prior reconstructed image. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kuntz disclose a base method for real time iterative reconstruction of computed tomography projection data, where a prior image is reconstructed from a number of acquired projections and updated images are iteratively reconstructed from continuous acquired scan data and displayed to an interventionist. Xu teaches a known technique of providing a real-time slice browsing windows is used which displays the reconstruction progress and the current reconstruction slices in real time, and provides the function of selecting and browsing the reconstructed slices. One of ordinary skill in the art would have recognized that by applying Xu’s technique to the teachings of Kuntz would predictably result in using a real-time image slice browsing window to display the reconstruction progress, the current reconstructed images in real time, and allow for the function of selecting and browsing the reconstructed images, including the prior reconstructed image, leading to an improved interaction with displaying the reconstructed images.

Regarding claim 2, please see the above rejection of claim 1. Kuntz and Xu disclose the method according to claim 1, wherein said generating the second image by said performing the second processing on the preset volume of the projection data, and said displaying the second image comprises comprise: 
generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in the iterative reconstruction on the preset volume of the projection data (see Kuntz [0078] and [0151], where the undersampled scans are iteratively reconstructed to generate temporal updates images); and 
displaying the ith iteratively reconstructed image, wherein i is at least one of 1, 2, ..., or m, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 1 (see also Kuntz Fig. 5, Fig. 6, and [0082]-[0085] where a plurality of iterations greater than or equal to 2 are suggested).

Regarding claim 3, please see the above rejection of claim 1. Kuntz and Xu disclose the method according to claim 2, wherein said displaying the ith iteratively reconstructed image comprises: 
displaying the ith iteratively reconstructed image and progress information of generating an mth iteratively reconstructed image (see Xu [0149] where the reconstruction progress and the current reconstruction slices in real time are displayed and provides the function of selecting and browsing the reconstructed slices).

Regarding claim 4, please see the above rejection of claim 1. Kuntz and Xu disclose the method according to claim 1, wherein said generating the second image by said performing the second processing on the preset volume of the projection data, and said displaying the second image comprise: 
generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in the iterative reconstruction on the preset volume of the projection data (see Kuntz [0078] and [0151], where the undersampled scans are iteratively reconstructed to generate temporal updates images); 
generating an ith fused image by fusing the ith iteratively reconstructed image and the first image, and displaying the ith fused image, wherein i is at least one of 1, 2, ..., or m-1, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 2 (see Kuntz [0151], update images are reconstructed using an iterative algorithm to incorporate the prior information as well as the actual temporal information in every iterative step, where the sum of the prior image and the temporal update is referred to as the current image; see also Kuntz Fig. 5, Fig. 6, and [0082]-[0085] where a plurality of iterations greater than or equal to 2 are suggested); and 
generating an mth iteratively reconstructed image by performing an mth iterative reconstruction operation in the iterative reconstruction on the preset volume of the projection data (see Kuntz Fig. 6 and [0085], where the undersampled set of projections collected during intervention can be used to fully sampled set of projections to be reconstructed as an updated first image ), and displaying the mth iteratively reconstructed image (see Kuntz [0164], where the results of the reconstruction is displayed directly on the displays).

Regarding claim 5, please see the above rejection of claim 4. Kuntz and Xu disclose the method according to claim 4, wherein said generating the ith fused image by said fusing the ith iteratively reconstructed image and the first image comprises: 
determining a weight of a pixel value in the ith iteratively reconstructed image and a weight of a pixel value in the first image according to a number i of the iterative reconstruction operations (see Kuntz [0095]-[0096], where the weights for different sparsifying transforms can be varied, where a combination of different transforms are used during one reconstruction of the iterative reconstruction algorithm to correctly reconstruct different structures); and 
generating the ith fused image by fusing the ith iteratively reconstructed image and the first image according to the weight of the pixel value in the ith iteratively reconstructed image and the weight of the pixel value in the first image (see Kuntz [0095]-[0096], where the weights for different sparsifying transforms can be used during one reconstruction of the iterative reconstruction algorithm to correctly reconstruct different structures).

Regarding claim 6, please see the above rejection of claim 5. Kuntz and Xu disclose the method according to claim 5, wherein said displaying the ith fused image comprises: 
displaying the ith fused image and progress information of said generating the mth iteratively reconstructed image (see Xu [0149] where the reconstruction progress and the current reconstruction slices in real time are displayed and provides the function of selecting and browsing the reconstructed slices).

Regarding claim 7, please see the above rejection of claim 1. Kuntz and Xu disclose the method according to claim 1, wherein said displaying the second image comprises: 
displaying the second image and quality information of the second image, wherein the quality information is indicative of image quality of the second image relative to the first image (see Kuntz [0040], where the updated image can be provided with an indicator of the accuracy of the displayed image, where the indicator can assess the difference between the actual projections and forward projections through later reconstructed volumes).

Regarding claim 9, it recites an apparatus performing the method of claim 1. Kuntz and Xu teach an apparatus performing the method of claim 1 (see Kuntz [0041]). Please see above for detailed claim analysis, with the exception to the following further limitations:
a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the computer program, when executed by the processor, causes the processor to perform a low-dose imaging method (see Kuntz [0041], where a computer program stored on machine readable storage medium and executed on a computer for performing the disclosed teachings is suggested)
Please see the above rejection for claim 1, as the rationale to combine the teachings of Kuntz and Xu are similar, mutatis mutandis.

Regarding claim 10, it recites a non-transitory computer-readable storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method of claim 1. Kuntz and Xu teach a non- transitory computer-readable storage medium performing the method of claim 1 (see Kuntz [0041], where a computer program stored on machine readable storage medium, such as Flash memory, and executed on a computer for performing the disclosed teachings is suggested). 
Please see the above rejection for claim 1, as the rationale to combine the teachings of Kuntz and Xu are similar, mutatis mutandis.

Regarding claim 11, see above rejection for claim 10. It is a storage medium claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Regarding claim 12, see above rejection for claim 10. It is a storage medium claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Regarding claim 14, see above rejection for claim 1. Kuntz and Xu disclose a chip, comprising a programmable logic circuit, wherein the chip, when executed, is caused to perform the low-dose imaging method as defined in claim 1 (see Kuntz [0041], where a computer program stored on machine readable storage medium, such as Flash memory or USB-stick, and executed on a computer for performing the disclosed teachings is suggested).

Regarding claim 15, see above rejection for claim 1. Kuntz and Xu disclose a chip, comprising program instructions, wherein the chip, when executed, is caused to perform the low-dose imaging method as defined in claim 1 (see Kuntz [0041], where a computer program stored on machine readable storage medium, such as Flash memory, and executed on a computer for performing the disclosed teachings is suggested).

Regarding claim 16, see above rejection for claim 9. It is an apparatus claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, see above rejection for claim 16. It is an apparatus claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Regarding claim 18, see above rejection for claim 9. It is an apparatus claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Regarding claim 19, see above rejection for claim 18. It is an apparatus claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Regarding claim 20, see above rejection for claim 19. It is an apparatus claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 20 are similarly rejected.

Regarding claim 21, see above rejection for claim 9. It is an apparatus claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 21 are similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661